Citation Nr: 0417510	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-26 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from April 1943 to November 1945.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denying service connection for the 
cause of death.  In December 2003, the appellant provided 
testimony at a Travel Board Hearing conducted at the RO 
before the undersigned Acting Veterans Law Judge.

In Blount v. West, 11 Vet. App. 34, 36 (1998) (per curiam), 
the United States Court of Appeals for Veterans Claims 
(Court) held that pursuant to 38 U.S.C.A. § 5101(b)(1), a 
claim by a surviving spouse for service connection for the 
cause of the veteran's death encompassed a claim for DIC 
benefits under 38 U.S.C. § 1318.  The RO informed the 
appellant in November 2001 that her claim for entitlement to 
DIC benefits under 38 U.S.C. § 1318 was deferred.  As this 
matter has not been addressed by the RO, it is referred to 
the RO for appropriate action.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
provided guidance regarding the notice requirements mandated 
by the VCAA.  

The appellant was notified why her claim was denied in the 
February 2002 RO rating decision, as well as in a July 2003 
statement of the case (SOC).  An August 2001 letter (prior to 
the rating appealed) advised the appellant of the evidence 
needed to establish her claim, and of her and VA's respective 
responsibilities in claims development.  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104.  38 C.F.R. § 19.9(a)(2)(ii) was 
held invalid in that it provided 30 days to respond to 
notice, which was contrary to 38 U.S.C. § 5103(b), which 
provides a claimant one year to submit evidence.  Here, at 
her December 2003 hearing before the undersigned, the 
appellant submitted a waiver of RO consideration of all 
evidence and records submitted at the hearing as well as 
within 30 days thereafter.  

While the August 2001 letter advised the appellant to respond 
in 60 days, it went on to inform her that evidence submitted 
within a year would be considered.  At any rate, everything 
submitted by the appellant to date has been accepted for the 
record, and considered.  Under the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651,__(Dec. 16, 
2003) (to be codified at 38 U.S.C. § 5102), the Board may 
proceed with consideration of the appeal.  In one form or 
another the appellant has now received all required notice, 
and has had more than ample time to respond.  
While the appellant was not specifically advised to submit 
everything in her possession pertaining to the claim, the 
August 2001 letter advised her to tell VA about any 
additional information or evidence she wanted VA to obtain 
and to "send us the evidence" in her position which VA 
needed to decide her claim.  The appellant has received all 
essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Records show the veteran died in May 2001 with an immediate 
cause of death listed as cardiopulmonary arrest due to or as 
a consequence of renal and respiratory failure.  VA records 
show that service connection had been established for post-
traumatic stress disorder (PTSD), residuals of trench feet, a 
low back disorder, several scars associated with shrapnel 
wounds, hearing loss and tinnitus.  

A November 2001 letter from a private treating physician of 
the veteran indicates that the veteran had suffered from 
severe mitral regurgitation and congestive heart failure.  He 
added that the mitral regurgitation was chronic in nature and 
could have resulted from, in pertinent part, "long standing 
stress."

A November 2003 letter, submitted by another private treating 
physician of the veteran, shows that the physician opined 
that the veteran's high blood pressure and atrial 
fibrillation could be related to his service.  A subsequent 
letter from this private physician, dated in January 2004, 
indicates that the veteran's heart condition was "definitely 
related" to his peripheral vascular disease.  He added that 
the war injury suffered by the veteran was definitely the 
cause of his peripheral vascular disease.


In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. § 
3.312(b).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death. See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. 
§ 3.312(c)(1).

It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection. 38 C.F.R. § 
3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

Regarding the "duty to assist," review of the claims folder 
indicates that a medical opinion has not been sought by VA 
concerning whether or not any of the veteran's service-
connected disabilities constituted either the principal or 
contributory cause of the veteran's death.  See 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  Several private medical 
opinions, discussed above, seem to imply an etiologically-
based relationship, or nexus, between the veteran's death and 
more than one of his service-connected disabilities.  As 
such, such a medical opinion need be obtained.  


Accordingly, the case is REMANDED for the following:

1.  The RO should make arrangements with 
an appropriate VA medical facility (and, 
if possible, the VA Medical Center in 
East Orange, New Jersey) for the 
veteran's claims file to be reviewed by a 
specialist in cardiovascular diseases for 
an opinion as to whether it is as likely 
as not that a service-related disability 
substantially or materially contributed 
to his death.  The examiner should also 
render an opinion as to whether or not a 
service-connected disability affected a 
vital organ, and, if so, whether the 
debilitating effects of the service-
connected disability rendered the veteran 
less capable of resisting the effects of 
other diseases.  The examiner should 
specifically comment on the above-cited 
private medical opinions which seem to 
imply a nexus relationship between the 
veteran's service-connected PTSD and 
trench feet residuals and his death.  The 
examiner should explain the rationale for 
all opinions given.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
remains denied, the appellant should be 
furnished an appropriate supplemental 
SOC, afforded the opportunity to respond, 
and specifically asked to submit any 
other evidence pertaining to her claim.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to assist the appellant in the 
development of her claim.  She has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




